DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1, 3, 5-6, and 11 have been examined in this application.  This communication is a Final Rejection in response to the "Amendment" and Remarks" filed on 07/14/22.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
As per claims 1 and 11, “snap means” is interpreted to cover the “snap rim”, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Objections
Claim 1 is objected to because there is unclear scope for the term “flexible”. In regards to the term “flexible”, all materials have some elasticity – i.e. flexibility. The claim fails to indicate some standard for measuring the degree intended by the term “flexible” and, therefore, the term has unclear scope.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 11, the limitation “crown-like shape” is ambiguous. Specifically, it is unclear what particular scope constitutes “like” a crown. See MPEP § 2173.05(d).
	Further, as per claim 11, the term “upwardly” is a directional term that requires a relative basis for definite orientation. There is no such basis established in the originally filed claims or the specification. That is, there is no relation established in the originally filed claims or the specification between "upwardly" and a fixed (i.e. absolute) origin such that would preclude interpretation by one of ordinary skill in the art of the term “upwardly” as corresponding to any direction. Applicants are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained. See MPEP § 2173.05(b).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 1, the application as originally filed fails to support an “undercut has an inclination angle with respect to the circumferential wall within a range of 20 degrees to 70 degrees” and the associated claim limitation is therefore considered new matter.
Claims 3 and 5-6 depend from claim 1 and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 8978939 to Bull et al in view of US 7980430 to Hickock et al.
As per claim 1, and as the examiner can understand the claim, Bull discloses a valve carrier ring (1) for carrying a self-closing dispensing valve (2; Col. 3, Ln. 14-15) and adapted to be assembled with a closure body (20) of a container, wherein the self-closing dispensing valve comprises a valve head (3) having a dispensing orifice (4), a peripheral retaining portion (8) and a connecting portion (6) interconnecting the valve head and the retaining portion (Fig. 1-2), 
the valve carrier ring comprising an annular seat portion comprising a continuous support surface (Fig. 3, item 11) for supporting the retaining portion of the valve (Fig. 5) and a circumferential wall (12, 14) located radially outwards of the support surface (Fig. 3) and extending coaxially with the support surface (Fig. 3; Col. 3, Ln. 7-9), wherein the circumferential wall has a (Fig. 5) radial protrusion adapted to extend over the retaining portion of the valve (Fig. 5), thereby providing a retention of the retaining portion in the seat portion (Fig. 5; Col. 3, Ln. 25-27), 
wherein one or more snap beads (13) are formed at a radial outer side of the valve carrier ring (Fig. 3-5) adapted to cooperate with snap means (22) of the closure body to provide a snap connection between the valve carrier ring and the closure body (Col. 3, Ln. 64-67), and 
wherein the radial protrusion is constituted by a flexible inwardly inclined extremity of the circumferential wall (Fig. 3, Ln. 25-27; Fig. 5).
Bull does not disclose the circumferential wall having multiple circumferentially distributed and spaced apart extremities.
Hickock teaches an assembly of a valve carrier ring and valve (Fig. 23-30), wherein the ring comprises a circumferential wall having multiple flexible extremities (212a), the extremities space apart and distributed over a circumference and inwardly inclined and having an inner side providing an undercut for retaining the retaining portion of the valve (Fig. 23 & 29). Hickock further teaches the undercut having an inclination angle with respect to the circumferential wall (Fig. 29). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify the singular lip of Bull according to the aforementioned teachings from Hickock for reasons including to reduce unit weight and manufacturing costs by reducing the amount of material.
The Bull-Hickock combination does not disclose the undercut having an inclination angle with respect to the circumferential wall within a range of 20-70 degrees. However, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the undercut inclined as claimed because Applicant has not disclosed that an inclination angle of 20-70 degrees an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the Bull-Hickock combination, and applicant’s invention, to perform equally well with either the incline of Hickock or the claimed incline both inclines would perform the same function of retaining a retaining portion of a valve. Therefore, it would have been prima facie obvious to modify The Bull-Hickock combination to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of the Bull-Hickock combination. MPEP 2144.04(IV)(A).
As per claim 3, wherein recesses are formed in the circumferential wall between the flexible extremities (Fig. 23).
As per claim 4, Bull further discloses the extremity is formed as a continuous flexible lip extending over the entire circumference (Col. 3, Ln. 25-27; Fig. 1-5).
As per claim 5, Bull further discloses the support surface comprises a conical surface portion (11; Col. 3, Ln. 5-7) facing the circumferential wall (Fig. 1-5). 
As per claim 6, Bull further discloses the support surface is adapted to form a seal with a complementary surface of the retaining portion of the valve (Col. 3, Ln. 20-24; Fig. 1-5).
As per claim 11, and as the examiner can understand the claim, the Bull-Hickock combination discloses those limitations identically recited in claim 1 – as set forth above with respect to claim 1. Hickok further teaches the circumferential wall having a crown like shape comprising extending fingers, wherein said fingers, on an extremity thereof, have flexible fingertip portions having an inclined radially inward orientation with an inclination angle with respect to the circumferential wall within a range of 20-70 degrees adapted to extend over the retaining portion of the valve (see Figure A, below).

    PNG
    media_image1.png
    505
    620
    media_image1.png
    Greyscale

Figure A: US 7980430 Fig. 29, annotated
The extension of the fingers being in an “upward” direction. However, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). The Bull-Hickock combination discloses the claimed structure and is capable of being used such that the fingers extend in an “upward” direction.
Response to Arguments
In regards to the objections to the specification issued in the non-final action dated 04/29/22, the amendment filed 07/14/22 appropriately addresses all and they are withdrawn.
In regards to the claim objections issues in the non-final action dated 04/29/22, the amendment filed 07/14/22 appropriately addresses all except for that maintained in this office action. Applicant provided no arguments pertaining to the objection to the claim term “flexible”, and the objection is therefore maintained.
In regards to the claim rejections under 35 USC § 112 issued in the non-final action dated 04/29/22, the amendment filed 07/14/22 appropriately addresses all and they are withdrawn. The claim rejections under 35 USC § 112 issued in this office action are necessitated by the amendment filed 07/14/22.
In regards to the claim rejections under prior art, the remarks filed 07/14/22 have been fully considered but are not found persuasive. Applicant requests withdrawal of the rejections by providing the following arguments:
The claimed range of 20-70 degrees for the inclined angle functions to allow removal of a mould component (i.e. core) in a way that causes flexing of flexible extremities radially outwards, as set forth in the publication [0007].
As per claim 11, Bull and Hickok fail to teach or suggest the claimed crown-like shape of the circumferential wall comprising upwardly extending fingers.
In response to argument (A), and contrary to Applicant’s assertion, paragraph [0007] in the published application does not disclose the claimed range functioning as claimed. Rather, the paragraph discloses “[…] the inclined extremity of the circumferential wall is designed to be flexible to such an extent that it can be elastically deformed when the carrier ring is released from the mould core”. That is, the paragraph suggests the “flexibility” of the extremity allowing for the function of deforming the extremities upon removal of a mould core.
In response to argument (B), as set forth previously in this office action, Hickok further teaches the circumferential wall having a crown like shape comprising extending fingers. And, the Bull-Hickock combination is capable of being used such that the fingers extend in an “upward” direction.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period with expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(A) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754     

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        10/20/2022